DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 and 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuenzler (US 2009/0130459) in view of German (U.S. Pat. No. 6,399,018). 
Regarding claim 1, Kuenzler discloses a process for joining powder injection molded parts, comprising: 
preparing at least two green parts from a feedstock, the feedstock comprising a binder and an injection powder (first and second components, [0040]; FIG. 3); 
maintaining the at least two green parts in intimate contact while the binder is frozen (components brought into intimate contract with binder “frozen,” [0039]), thereby producing an interconnected green assembly; 
applying a filler feedstock at a joint between the at least two green parts, the filler feedstock having a second binder, the second binder having a lower melting point than the first binder (binders may be used in combination, wherein two different binders exhibit two different melting points, [0033]; see also Julien (US 2012/0136400), teaching a two binders for joining powder injection molded parts, Abstract); 

heating the entirety (uniform heating, [0041]; [0052]) of the interconnected green assembly to produce a seamless brown part from the at least two green parts, including melting the binder throughout the at least two green parts ([0041]; “[T]he parting line at the interface between the assembled first and second component is essentially eliminated,” [0042]).
Kuenzler does not expressly teach the limitation of shape retaining conditions by immersing the interconnected green assembly in a bed of particulate material, and the limitation of debinding the inter-connected green assembly while the interconnected green assembly is maintained under shape retaining conditions. However, German teaches the limitation of shape retaining conditions by immersing the interconnected green assembly in a bed of particulate material (col. 7, ll. 30-38), and the limitation of debinding the inter-connected green assembly while the interconnected green assembly is maintained under shape retaining conditions (col. 5, ll. 39-66). The references as combined are analogous in the field of manufacture of green part articles from metallic powder characterized by the manner of compacting or sintering. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the process as taught by Kuenzler with the debinding process as taught by German to promote the stability of green parts in assembly during, for example, debinding (see e.g., German, col. 5, ll. 60 – col. 6, l. 4).
Regarding claims 2 and 4, and notwithstanding that Kuenzler teaches heating the first binder through phase changes (see [0041]), it does not expressly teach wherein heating comprises first heating the interconnected green assembly to a temperature above a melting point of the binder but below the boiling point thereof, and the limitation wherein heating further comprises a second stage of heating to a temperature above a boiling point of the binder to then vaporize the binder after the joining of the at least two green parts has been completed thus producing the seamless brown part. German teaches wherein heating comprises first heating the interconnected green assembly to a temperature above a melting point of the binder but below the boiling point thereof (col. 7, ll. 39-46), and the limitation wherein heating further comprises a second stage of heating to a temperature above a boiling point of the binder to then vaporize the binder after the joining of the at least two green parts has been completed thus producing the seamless brown part (col. 7, ll. 46-48). Kuenzler and German are analogous in the field of manufacture of green part articles from metallic powder characterized by the manner of compacting or sintering. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the process as taught by Kuenzler with the heating processes in order to contribute to the mechanical strength in the final part as desired by German (see German, col. 6, ll. 7-20). 
Regarding claim 3, Kuenzler teaches wherein heating comprises causing the first binder to melt throughout the at least two green parts to eliminate a joint between the at least two green parts so that the at least two green parts join seamlessly while the first binder is in a liquid phase. ([0041]; “[T]he parting line at the interface between the assembled first and second component is essentially eliminated,” [0042]).
Regarding claim 5, Kuenzler teaches wherein maintaining comprises mechanically holding the at least two green parts in intimate contact (mold components are fitted together, [0037]).
Regarding claim 7, Kuenzler does not teach the limitation wherein the particulate material is compacted to ensure the shape retaining conditions. However, German teaches that the particulate material is compacted to ensure the shape retaining conditions (col. 7, ll. 30-38). Kuenzler and German are analogous in the field of manufacture of green part articles from metallic powder characterized by the manner of compacting or sintering. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the process as taught by Kuenzler with the debinding process as taught by German to promote the stability of green parts in assembly during, for example, debinding (see e.g., German, col. 5, ll. 60 – col. 6, l. 4).
Regarding claim 8, notwithstanding that Kuenzler teaches debinding a majority of the first binder in liquid phase ([0041]), it does not expressly teach wherein heating comprises debinding a majority of the binder in liquid phase assisted by a wicking action of the bed of particulate material. However, German teaches debinding by removing the binder by as wicking action of the bed of particulate material (col. 5, ll. 40-58).
Regarding claim 9, Kuenzler does not teach the further step of pre-sintering the brown part to allow the brown part to retain its shape after debinding. However, German teaches the further step of pre-sintering the brown part to allow the brown part to retain its shape after debinding (col. 6, ll. 7-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the process as taught by Kuenzler with pre-sintering the brown part in order to obtain resulting bonds that contribute to the mechanical strength in the final part as desired by German (col. 6, ll. 9-10).
Regarding claim 10, German teaches the steps of cooling and then removing the pre-sintered brown part from the shape retaining bed of particulate material; and sintering the brown part (col. 7, ll. 48-52).
Regarding claim 11, Kuenzler teaches engaging complementary mating structures provided on said at least two green parts to link the green parts in such a manner as to permit the at least two green parts to be readily disengaged; and verifying the alignment of the at least two green parts and if necessary disengaging and re-engaging the green parts (first and second green ceramic components mated along (e.g., conical) joining surfaces promote self-centering and aligning functions of the mated components, [0037]-[0038]).
Claims 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuenzler in view of German as applied to claim 1 above, and further in view of Julien et al. (US 2012/0136400).
Regarding claim 12, Keunzler teaches a process for joining powder injection molded parts, the process comprising: 
preparing at least two green parts from a feedstock, the feedstock comprising a binder and an injection powder (first and second components, [0040]; FIG. 3); 
placing the at least two green parts in intimate contact while the binder is frozen; 
applying a filler feedstock at a joint between the at least two green parts, the filler feedstock having a second binder, the second binder having a lower melting point than the first binder (binders may be used in combination, wherein two different binders exhibit two different melting points, [0033]; see also Julien (US 2012/0136400), teaching a two binders for joining powder injection molded parts, Abstract); 
maintaining the at least two green parts in intimate contact along contact surfaces defining a joint between the at least two green parts to produce an interconnected green assembly (components brought into intimate contract with binder “frozen,” [0039]); 
placing the interconnected green assembly under shape retaining conditions (male and female joining surfaces of first and second components, respectively, that serves a “self-centering” and “aligning function,” [0037]-[0038]); 
cooling and then removing the pre-sintered assembly from the bed of particulate material; and then sintering the assembly completely ([0042]-[0043]).
Kuenzler does not expressly teach the limitation of shape retaining conditions by immersing the interconnected green assembly in a bed of particulate material. However, German teaches the limitation of shape retaining conditions by immersing the interconnected green assembly in a bed of particulate material (col. 7, ll. 30-38). Kuenzler and German are analogous in the field of manufacture of green part articles from metallic powder characterized by the manner of compacting or sintering. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the process as taught by Kuenzler with the debinding process as taught by German to promote the stability of green parts in assembly during, for example, debinding (see e.g., German, col. 5, ll. 60 – col. 6, l. 4).
Moreover, and notwithstanding that German teaches the limitation of debinding the inter-connected green assembly while the interconnected green assembly is maintained under shape retaining conditions (col. 5, ll. 39-66), the references as combined do not expressly teach co-debinding the at least two green parts to fully remove the binder while the interconnected green assembly is maintained under shape retaining conditions to produce a seamless body, including a first stage heating in which the temperature is increased above a melting point of the binder but below a boiling point thereof causing the at least two green parts to join seamlessly while the binder is in a liquid phase, the joining of the at least two green parts being completed while the binder is maintained in a liquid phase; and a second stage of heating in which the temperature is further increased to vaporize the binder after the joining of the at least two green parts has been completed and provide for a pre-sintering of the at least two green parts to form a pre-sintered assembly, the pre-sintering allowing the pre-sintered assembly to retain its shape after debinding.
However, Juelien et al. teaches co-debinding the at least two green parts to fully remove the binder while the interconnected green assembly is maintained under shape retaining conditions to produce a seamless body, including a first stage heating in which the temperature is increased above a melting point of the binder but below a boiling point thereof causing the at least two green parts to join seamlessly while the binder is in a liquid phase, the joining of the at least two green parts being completed while the binder is maintained in a liquid phase; and a second stage of heating in which the temperature is further increased to vaporize the binder after the joining of the at least two green parts has been completed and provide for a pre-sintering of the at least two green parts to form a pre-sintered assembly, the pre-sintering allowing the pre-sintered assembly to retain its shape after debinding ([0080]; [0086]; [0168]-[0171]). The references as combined are analogous in the field of manufacture of green part articles from metallic powder characterized by the manner of compacting or sintering. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to remove the binder with a two-stage heating process in order to obtain the preferred density and porosity of the assembled component as desired by Julien ([0168]-[0171]).
Regarding claim 13, Kuenzler teaches wherein maintaining the at least two green parts in intimate contact includes: engaging complementary mating structures provided on said at least two green parts to link the at least two green parts in a disengageable manner (first and second green ceramic components mated along (e.g., conical) joining surfaces promote self-centering and aligning functions of the mated components, [0037]-[0038]).
Regarding claim 14, Kuenzler does not expressly teach compacting the particulate material after the interconnected green assembly has been immersed therein. However, German teaches compacting the particulate material after the interconnected green assembly has been immersed therein (col. 7, ll. 30-38). The references as combined are analogous in the field of manufacture of green part articles from metallic powder characterized by the manner of compacting or sintering. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the process as taught by Kuenzler with the debinding process as taught by German to promote the stability of green parts in during assembly (see e.g., German, col. 5, ll. 60 – col. 6, l. 4).
Regarding claim 15, notwithstanding that Kuenzler teaches debinding a majority of the binder in liquid phase ([0041]), removing a majority of the first binder away from the interconnected green assembly by a wicking action of the particulate material. However, German teaches debinding by removing the binder by as wicking action of the bed of particulate material (col. 5, ll. 40-58).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Evan Hulting/
Examiner 
Art Unit 1745

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        August 12, 2021